DANAHY, Acting Chief Judge.
The appellant was convicted of a life felony and sentenced to twenty-two years in prison followed by twenty-five years’ probation. The appellant claims that this sentence is improper under section 775.082(3)(a), Florida Statutes (1993). We agree. See Wilson v. State, 622 So.2d 529 (Fla. 2d DCA 1993); Turner v. State, 623 So.2d 1220 (Fla. 5th DCA 1993).
Accordingly, we reverse the appellant’s sentence and remand for resentencing. We point out to the trial court that it may achieve the same punishment goal by sentencing the appellant to life incarceration, suspended after serving twenty-two years’ incarceration, with the balance of the sentence thereafter to be served on probation.
Reversed for resentencing.
PATTERSON and BLUE, JJ., concur.